       Case 6:20-cr-00003-BMM Document 43 Filed 07/07/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         HELENA DIVISION

UNITED STATES OF AMERICA,                           CR 20-03-H-BMM

                Plaintiff,

vs.                                                      ORDER

ALLYN GRACE DENNIS and
MICHAEL JAMES GEORGE,

              Defendants

      Based upon Defendant Dennis’ motion for leave to file exhibit under seal, and

good cause appearing thereof,

      IT IS HEREBY ORDERED that Defendant Dennis’ Motion for Leave to

File Exhibits A to her Opposed Motion to Suppress Evidence under seal is

GRANTED.

      DATED this 7th day of July, 2020.




                                        1
